
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1472
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish a section within the Criminal
		  Division of the Department of Justice to enforce human rights laws, to make
		  technical and conforming amendments to criminal and immigration laws pertaining
		  to human rights violations, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Human Rights Enforcement Act of
			 2009.
		2.Section to enforce human rights
			 laws
			(a)RepealSection 103(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1103(h)) is repealed.
			(b)Section To enforce human rights
			 lawsChapter 31 of title 28,
			 United States Code, is amended by inserting after section 509A the
			 following:
				
					509B.Section to enforce human rights
				laws
						(a)Not later than 90 days after the date of
				the enactment of the Human Rights Enforcement
				Act of 2009, the Attorney General shall establish a section
				within the Criminal Division of the Department of Justice with responsibility
				for the enforcement of laws against suspected participants in serious human
				rights offenses.
						(b)The section established under subsection
				(a) is authorized to—
							(1)take appropriate legal action against
				individuals suspected of participating in serious human rights offenses;
				and
							(2)coordinate any such legal action with the
				United States Attorney for the relevant jurisdiction.
							(c)The Attorney General shall, as appropriate,
				consult with the Secretary of Homeland Security and the Secretary of
				State.
						(d)In determining the appropriate legal action
				to take against individuals who are suspected of committing serious human
				rights offenses under Federal law, the section shall take into consideration
				the availability of criminal prosecution under the laws of the United States
				for such offenses or in a foreign jurisdiction that is prepared to undertake a
				prosecution for the conduct that forms the basis for such offenses.
						(e)The term serious human rights
				offenses includes violations of Federal criminal laws relating to
				genocide, torture, war crimes, and the use or recruitment of child soldiers
				under sections 1091, 2340, 2340A, 2441, and 2442 of title 18, United States
				Code.
						.
			(c)Clerical amendmentThe table of sections at the beginning of
			 chapter 31 of the title 28, United States Code, is amended by inserting after
			 the item relating to section 509A the following:
				
					
						Sec. 509B. Section to enforce
				human rights
				laws.
					
					.
			3.Technical and conforming
			 amendments
			(a)GenocideSection 1091 of title 18, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)by striking , in a circumstance
			 described in subsection (d); and
					(B)by striking or attempts to do
			 so,;
					(2)in subsection (c), by striking in a
			 circumstance described in subsection (d);
				(3)by striking subsection (d) and (e);
			 and
				(4)by inserting after subsection (c) the
			 following:
					
						(d)Attempt and conspiracyAny person who attempts or conspires to
				commit an offense under this section shall be punished in the same manner as a
				person who completes the offense.
						(e)JurisdictionThere is jurisdiction over the offenses
				described in subsections (a), (c), and (d) if—
							(1)the offense is committed in whole or in
				part within the United States; or
							(2)regardless of where the offense is
				committed, the alleged offender is—
								(A)a national of the United States (as that
				term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C.
				1101));
								(B)an alien lawfully admitted for permanent
				residence in the United States (as that term is defined in section 101 of the
				Immigration and Nationality Act (8 U.S.C. 1101));
								(C)a stateless person whose habitual residence
				is in the United States; or
								(D)present in the United States.
								(f)Nonapplicability of certain
				limitationsNotwithstanding
				section 3282, in the case of an offense under this section, an indictment may
				be found, or information instituted, at any time without
				limitation.
						.
				(b)Immigration and Nationality
			 ActSection 212(a)(3)(E)(ii)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(E)(ii)) is amended
			 by striking conduct outside the United States that would, if committed
			 in the United States or by a United States national, be.
			(c)ApplicabilityThe amendments made by subsections (b),
			 (c), and (d) of the Child Soldiers Accountability Act of 2008 (Public Law
			 110–340) shall apply to offenses committed before, on, or after the date of the
			 enactment of the Child Soldiers Accountability Act of 2008.
			(d)Material support for genocide or child
			 soldier recruitmentSection
			 2339A(a) of title 18, United States Code, is amended by—
				(1)inserting , 1091 after
			 956; and
				(2)striking , or 2340A and
			 inserting , 2340A, or 2442.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
